Broyles, P. J.
1. A motion to vacate and set aside a verdict and judgment, made at the term of the court at which' they were rendered, is addressed to the sound legal discretion of the court; and that discretion, unless manifestly abused, will not be controlled. Lambert v. Smith, 57 Ga. 25; Moore v. Kelly & Jones Co., 109 Ga. 798 (35 S. E. 168).
2. There was an acute conflict in the evidence, submitted in the form of affidavits, as to whether the movant and his counsel had been guilty of such laches as would prevent the setting aside of the verdict and judgment. -Upon these questions of fact involved the trial judge was the trior, and his finding thereon is conclusive. It is not made to appear that he abused his discretion in granting the motion.

Judgment affirmed.


Jenkins and Bloodworth. JJ., concur.